Appeal from a judgment of conviction against defendant for the crime of driving an automobile while intoxicated, committed as a second offense, in violation of section 70, subdivision 5, of the Vehicle and Traffic Law. The offense was alleged to have been committed on the 16th day of April, 1939, at the town of Cortlandville, Cortland county, N. Y. Defendant was tried in County Court on October 13, 1939, found guilty by a jury, and sentenced to a term of sixty days in the Cortland County Jail, and to pay a fine of $200. The evidence sustains the conviction beyond a reasonable doubt. No errors prejudicial to any substantial right of the defendant were committed on the trial. Judgment of conviction unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.